Exhibit 10-a








 







MERGER AGREEMENT







by and among




Standard Commerce, Inc.,




Jianye Acquisition Corp.




and







American Jianye Ethanol Company, Inc.













Dated as of November 12, 2007








MERGER AGREEMENT







Merger Agreement (the “Agreement”) dated as of November 12, 2007 by and among
Standard Commerce, Inc., a corporation formed under the laws of the State of
Delaware (“STCC”), Jianye Acquisition Corp., a corporation newly formed under
the laws of the State of Delaware and a wholly owned subsidiary of STCC (the
“Merger Sub”), and American Jianye Ethanol Company, Inc., a corporation formed
under the laws of the State of Delaware (“American Jianye”).  Each of STCC, the
Merger Sub, and American Jianye is referred to herein individually as a “Party”
and all are referred to collectively as the “Parties.”




PREAMBLE




WHEREAS, American Jianye owns 100% of the registered capital of Zhao Dong Jianye
Fuel Co., Ltd., a corporation organized under the laws of The People’s Republic
of China (“Zhao Dong Jianye”);




WHEREAS, STCC and American Jianye have determined that a business combination
between them is advisable and in the best interests of their respective
companies and stockholders and presents an opportunity for their respective
companies to achieve long-term strategic and financial benefits;




WHEREAS, STCC has proposed to acquire American Jianye pursuant to a merger
transaction whereby, pursuant to the terms and subject to the conditions of this
Agreement, American Jianye shall become a wholly owned subsidiary of STCC
through the merger of American Jianye with and into the Merger Sub (the
“Merger”); and




WHEREAS, in the Merger, all issued and outstanding shares of capital stock of
American Jianye shall be cancelled and converted into the right to receive
189,901,500 shares of common stock of STCC (the “Merger Shares”) which Shares
shall represent 97.46% of the voting power of STCC after the Merger;




NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, the Parties, intending to be
legally bound, hereby agree as follows:




CERTAIN DEFINITIONS




As used in this Agreement, the following terms shall have the meanings set forth
below:




“Applicable Law” means any domestic or foreign law, statute, regulation, rule,
policy, guideline or ordinance applicable to the businesses of the Parties, the
Merger and/or the Parties.




“DGCL” means Delaware General Corporation Law.




“Knowledge” means, in the case of STCC or American Jianye, a particular fact or
other matter of which its Chief Executive Officer or the Chief Financial Officer
is actually aware or which a prudent individual serving in such capacity could
be expected to discover or otherwise become aware of in the course of conducting
a reasonable review or investigation of the corporation and its business and
affairs.  








“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, claim, encumbrance, royalty interest, any other
adverse claim of any kind in respect of such property or asset, or any other
restrictions or limitations of any nature whatsoever.




“Material Adverse Effect” with respect to any entity or group of entities means
any event, change or effect that has or would have a materially adverse effect
on the financial condition, business or results of operations of such entity or
group of entities, taken as a whole.




“Person” means any individual, corporation, partnership, trust or unincorporated
organization or a government or any agency or political subdivision thereof.




“Surviving Entity” shall mean American Jianye as the surviving entity in the
Merger as provided in Section 1.04.




“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means:




(i) any income, alternative or add-on minimum tax, gross receipts tax, sales
tax, use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license
tax, withholding tax, payroll tax, employment tax, excise tax, severance tax,
stamp tax, occupation tax, property tax, environmental or windfall profit tax,
custom, duty or other tax, impost, levy, governmental fee or other like
assessment or charge of any kind whatsoever together with any interest or any
penalty, addition to tax or additional amount imposed with respect thereto by
any governmental or Tax authority responsible for the imposition of any such tax
(domestic or foreign), and




(ii) any liability for the payment of any amounts of the type described in
clause (i) above as a result of being a member of an affiliated, consolidated,
combined or unitary group for any Taxable period, and




(iii) any liability for the payment of any amounts of the type described in
clauses (i) or (ii) above as a result of any express or implied obligation to
indemnify any other person.




“Tax Return” means any return, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.




ARTICLE I

THE MERGER




SECTION 1.01

PROCEDURE




Upon the terms and subject to the conditions set forth in this Agreement and in
accordance with the  DGCL, at the Effective Time (as hereinafter defined), all
American Jianye Shares (as hereinafter defined) shall be cancelled and converted
into the right to receive the Merger Shares.  In connection therewith, the
following terms shall apply:




(a)

Exchange Agent.  Robert Brantl, Esq., counsel for STCC, shall act as the
exchange agent (the “Exchange Agent”) for the purpose of exchanging American
Jianye Shares for the Merger Shares.   At or prior to the Closing, STCC shall
deliver to the Exchange Agent the Merger Shares.








(b)

Conversion of Securities.  




(i)

Conversion of American Jianye Securities.  At the Effective Time, by virtue of
the Merger and without any action on the part of STCC, American Jianye or the
Merger Sub, or the holders of any of their respective securities:




(A)

Each of the issued and outstanding shares of common stock of American Jianye
(the “American Jianye Shares”) immediately prior to the Effective Time shall be
converted into and represent the right to receive, and shall be exchangeable
for, that number of common shares of STCC as shall be determined by dividing
189,901,500 by the number of then issued and outstanding American Jianye Shares.




(B)

All American Jianye Shares shall no longer be outstanding and shall
automatically be canceled and retired and shall cease to exist, and each holder
of a certificate representing any such shares shall cease to have any rights
with respect thereto, except the right to receive the Merger Shares to be issued
pursuant to this Section 1.01(b)(i) upon the surrender of such certificate in
accordance with Section 1.07, without interest.  No fractional shares may be
issued; but each fractional share that would result from the Merger will be
rounded to the nearest number of whole shares.  




(ii)

Conversion of Merger Sub Stock.  At the Effective Time, by virtue of the Merger
and without any action on the part of American Jianye, STCC, the Merger Sub, or
the holders of any of their respective securities, each share of capital stock
of Merger Sub outstanding immediately prior to the Effective Time shall be
converted into one share of the common stock of the Surviving Entity and the
shares of common stock of the Surviving Entity so issued in such conversion
shall constitute the only outstanding shares of capital stock of the Surviving
Entity and the Surviving Entity shall be a wholly owned subsidiary of STCC.  




SECTION 1.02

CLOSING




The closing of the Merger (the “Closing”) will take place at the offices of
Robert Brantl, Esq. within one (1) business day following the satisfaction or
waiver of the conditions precedent set forth in Article V or at such other date
as STCC and American Jianye shall agree (the “Closing Date”), but in any event
no later than November 30, 2007 unless extended by a written agreement of STCC
and American Jianye.




SECTION 1.03

MERGER; EFFECTIVE TIME




At the Effective Time and subject to and upon the terms and conditions of this
Agreement, Merger Sub shall, and STCC shall cause Merger Sub to, merge with and
into American Jianye in accordance with the provisions of the DGCL, the separate
corporate existence of Merger Sub shall cease and American Jianye shall continue
as the Surviving Entity.  The Effective Time shall occur upon the filing with
the Secretary of State of the State of Delaware of a Certificate of Merger,
executed in accordance with the applicable provisions of the DGCL (the
“Effective Time”).  The date on which the Effective Time occurs is referred to
as the “Effective Date.”  Provided that this Agreement has not been terminated
pursuant to Article VI, the Parties will cause the Certificate of Merger to be
filed as soon as practicable after the Closing.




SECTION 1.04

EFFECT OF THE MERGER




The Merger shall have the effect set forth in Title 8, Section 259 of the DGCL.
 Without limiting the generality of the foregoing, and subject thereto, at the
Effective Time, all the properties, rights,





privileges, powers and franchises of American Jianye and Merger Sub shall vest
in the Surviving Entity, and all debts, liabilities and duties of American
Jianye and Merger Sub shall become the debts, liabilities and duties of the
Surviving Entity.




SECTION 1.05

CERTIFICATE OF INCORPORATION AND BYLAWS; DIRECTORS

  AND OFFICERS




Pursuant to the Merger:




(a)

The Certificate of Incorporation and Bylaws of American Jianye as in effect
immediately prior to the Effective Time shall be the Certificate of
Incorporation and Bylaws of the Surviving Entity immediately following the
Merger.  




(b)

The directors and officers of the American Jianye immediately prior to the
Merger shall be the directors and officers of the Surviving Entity subsequent to
the Merger.




SECTION 1.06

 

RESTRICTIONS ON RESALE




(a)

The Merger Shares will not be registered under the Securities Act, or the
securities laws of any state, and cannot be transferred, hypothecated, sold or
otherwise disposed of until:  (i) a registration statement with respect to such
securities is declared effective under the Securities Act, or (ii) STCC receives
an opinion of counsel for the holders of the shares proposed to be transferred,
reasonably satisfactory to counsel for STCC, that an exemption from the
registration requirements of the Securities Act is available.




The certificates representing the Merger Shares which are being issued hereunder
shall contain a legend substantially as follows:




“THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR STANDARD
COMMERCE, INC. RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER REASONABLY
SATISFACTORY TO COUNSEL FOR STANDARD COMMERCE, INC.  THAT AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF SUCH ACT IS AVAILABLE.”




SECTION 1.07

EXCHANGE OF CERTIFICATES




(a)

EXCHANGE OF CERTIFICATES.  After the Effective Time, the holders of the American
Jianye Shares shall be required to surrender all their American Jianye Shares to
the Exchange Agent, and the holders shall be entitled upon such surrender to
receive in exchange therefor certificates representing the proportionate number
of Merger Shares into which the American Jianye Shares theretofore represented
by the stock certificates so surrendered shall have been exchanged pursuant to
this Agreement.  Until so surrendered, each outstanding certificate which, prior
to the Effective Time, represented American Jianye Shares shall be deemed for
all corporate purposes, subject to the further provisions of this Article I, to
evidence the ownership of the number of whole Merger Shares for which such
American Jianye Shares have been so exchanged.  No dividend payable to holders
of Merger Shares of record as of any date subsequent to the Effective Time shall
be paid to the owner of any certificate which, prior to the Effective Time,
represented American Jianye Shares, until such certificate or





certificates representing all the relevant American Jianye Shares, together with
a stock transfer form, are surrendered as provided in this Article I or pursuant
to letters of transmittal or other instructions with respect to lost
certificates provided by the Exchange Agent.




(b)

FULL SATISFACTION OF RIGHTS.  All Merger Shares for which the American Jianye
Shares shall have been exchanged pursuant to this Article I shall be deemed to
have been issued in full satisfaction of all rights pertaining to the American
Jianye Shares.




(c)

EXCHANGE OF CERTIFICATES.  All certificates representing American Jianye Shares
converted into the right to receive Merger Shares pursuant to this Article I
shall be furnished to STCC subsequent to delivery thereof to the Exchange Agent
pursuant to this Agreement.




(d)

CLOSING OF TRANSFER BOOKS.  On the Effective Date, the stock transfer book of
American Jianye shall be deemed to be closed and no transfer of American Jianye
Shares shall thereafter be recorded thereon.




ARTICLE II

REPRESENTATIONS AND WARRANTIES OF STCC




STCC and, where applicable, the Merger Sub hereby jointly and severally
represent and warrant to American Jianye, as of the date of this Agreement, as
of the Closing Date and as of the Effective Time, as follows:




SECTION 2.01

ORGANIZATION, STANDING AND POWER




STCC is a corporation duly incorporated, validly existing and in good standing
under the laws of the State of Delaware, and has corporate power and authority
to conduct its business as presently conducted by it and to enter into and
perform this Agreement and to carry out the transactions contemplated by this
Agreement.  Merger Sub is a corporation duly incorporated, validly existing and
in good standing under the laws of the State of Delaware, and has corporate
power and authority to enter into and perform this Agreement and to carry out
the transactions contemplated by this Agreement.  




SECTION 2.02

SUBSIDIARIES




STCC owns all of the outstanding capital stock of the Merger Sub.  Other than
its ownership of the Merger Sub, STCC does not have an ownership interest in any
Person.     Merger Sub is a recently formed corporation and prior to the date
hereof and through the Effective Date, Merger Sub has not and shall not have
conducted any operating business, become a party to any agreements, or incurred
any liabilities or obligations.




SECTION 2.03

 CAPITALIZATION




(a)

There are 201,000,000 shares of capital stock of STCC authorized, consisting of
100,000,000 shares of common stock, $0.001 par value per share (the “STCC Common
Shares”), and 1,000,000  shares of preferred stock, $0.001 par value per share
(“STCC Preferred Shares”).  As of the date of this Agreement, there are
4,948,500 STCC Common Shares issued and outstanding and no STCC Preferred Shares
outstanding.




(b)

No STCC Common Shares or STCC Preferred Shares have been reserved for issuance
to any Person.  There are no outstanding rights, warrants, options or agreements
for the purchase of STCC Common or Preferred Shares except as provided in this
Agreement.    








(c)

All outstanding STCC Common Shares are validly issued, fully paid,
non-assessable, not subject to pre-emptive rights and have been issued in
compliance with all state and federal securities laws or other Applicable Law.
  The Merger Shares issuable to the American Jianye shareholders pursuant to the
Merger will, when issued pursuant to this Agreement, be duly and validly
authorized and issued, fully paid and non-assessable.




SECTION 2.04

AUTHORITY FOR AGREEMENT




The execution, delivery, and performance of this Agreement by each of STCC and
Merger Sub has been duly authorized by all necessary corporate and shareholder
action, and this Agreement, upon its execution by the Parties, will constitute
the valid and binding obligation of each of STCC and the  Merger Sub,
enforceable against each of them in accordance with and subject to its terms,
except as enforceability may be affected by bankruptcy, insolvency or other laws
of general application affecting the enforcement of creditors' rights.  The
execution and consummation of the transactions contemplated by this Agreement
and compliance with its provisions by STCC and Merger Sub will not violate any
provision of Applicable Law and will not conflict with or result in any breach
of any of the terms, conditions, or provisions of, or constitute a default
under, STCC's or Merger Sub’s Certificate of Incorporation, or either of their
Bylaws, in each case as amended, or, in any material respect, any indenture,
lease, loan agreement or other agreement or instrument to which STCC is a party
or by which it or any of its properties is bound, or any decree, judgment,
order, statute, rule or regulation applicable to STCC or Merger Sub.




SECTION 2.05

FINANCIAL CONDITION




The Form 10-SB filed by STCC and the Quarterly Reports on Form 10-QSB filed by
STCC for the periods ended March 31, 2007 and June 30, 2007 (the “SEC Filings”)
are true, correct and complete in all material respects, are not misleading and
do not omit to state any material fact which is necessary to make the statements
contained in such public filings not misleading in any material respect.  The
financial statements included in the SEC Filings (the “Financial Statements”)
were prepared in accordance with generally accepted accounting principles and
fairly reflect the financial condition of STCC as of the dates stated and the
results of its operations for the periods presented.




SECTION 2.06

ABSENCE OF CERTAIN CHANGES OR EVENTS  




Since June 30, 2007, except as reported in the Quarterly Report filed by STCC
with the Securities and Exchange Commission (“SEC”) on Form 10-QSB for the
period ending on that date, and except as contemplated by this Agreement:




(a)

there has not been any Material Adverse Change in the business, operations,
properties, assets, or condition of STCC;




(b)

STCC has not (i) amended its Articles of Incorporation;  (ii) declared or made,
or agreed to declare or make, any payment of dividends or distributions of any
assets of any kind whatsoever to stockholders or purchased or redeemed, or
agreed to purchase or redeem, any outstanding capital stock; (iii) made any
material change in its method of management, operation, or accounting; (iv)
entered into any material transaction; or (v) made any accrual or arrangement
for payment of bonuses or special compensation of any kind or any severance or
termination pay to any present or former officer or employee;




(c)

STCC has not (i) borrowed or agreed to borrow any funds or incurred, or become
subject to, any material obligation or liability (absolute or contingent) except
liabilities incurred in the ordinary





course of business; (ii) paid any material obligation or liability (absolute or
contingent) other than current liabilities reflected in or shown on the most
recent STCC balance sheet, and current liabilities incurred since that date in
the ordinary course of business; (iii) sold or transferred, or agreed to sell or
transfer, any material assets, properties, or rights, or canceled, or agreed to
cancel, any material debts or claims; or (iv) made or permitted any material
amendment or termination of any contract, agreement, or license to which it is a
party.




SECTION 2.07

GOVERNMENTAL AND THIRD PARTY CONSENTS




No consent, waiver, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other federal, state, county, local or other foreign governmental authority,
instrumentality, agency or commission or any third party, including a party to
any agreement with STCC or Merger Sub, is required by or with respect to STCC or
Merger Sub in connection with the execution and delivery of this Agreement or
the consummation of the transactions contemplated hereby, except for such
consents, waivers, approvals, orders, authorizations, registrations,
declarations and filings as may be required under (i) applicable securities
laws, or (ii) the DGCL.




SECTION 2.08

LITIGATION




There is no action, suit, investigation, audit or proceeding pending against, or
to the Knowledge of STCC, threatened against or affecting, STCC or the Merger
Sub or any of their respective assets or properties before any court or
arbitrator or any governmental body, agency or official.




SECTION 2.09

INTERESTED PARTY TRANSACTIONS




STCC is not indebted to any officer or director of STCC, and no such person is
indebted to STCC.




SECTION 2.10

COMPLIANCE WITH APPLICABLE LAWS




To the Knowledge of STCC, the business of each of STCC and the Merger Sub has
not been, and is not being, conducted in violation of any Applicable Law.




SECTION 2.11

TAX RETURNS AND PAYMENT




STCC has duly and timely filed all material Tax Returns required to be filed by
it and has duly and timely paid all Taxes shown thereon to be due.  Except as
disclosed in Financial Statements filed by STCC with the SEC, there is no
material claim for Taxes that is a Lien against the property of STCC other than
Liens for Taxes not yet due and payable, none of which is material.  STCC has
not received written notification of any audit of any Tax Return of STCC being
conducted or pending by a Tax authority where an adverse determination could
have a Material Adverse Effect on STCC, no extension or waiver of the statute of
limitations on the assessment of any Taxes has been granted by STCC which is
currently in effect, and STCC is not a party to any agreement, contract or
arrangement with any Tax authority or otherwise, which may result in the payment
of any material amount in excess of the amount reflected on the above referenced
STCC Financial Statements.




SECTION 2.12

SECURITY LISTING




STCC is a fully compliant reporting company under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and all STCC public filings required
under the Exchange Act have been made.  The common stock of STCC is listed for
quotation on the OTC Bulletin Board.  To the Knowledge





of STCC, STCC has not been threatened or is not subject to removal of its common
stock from the OTC Bulletin Board.   




SECTION 2.13

FINDERS’ FEES




STCC has not incurred, nor will it incur, directly or indirectly, any liability
for brokers’ or finders’ fees or agents’ commissions or investment bankers’ fees
or any similar charges in connection with this Agreement or any transaction
contemplated hereby.







ARTICLE III

REPRESENTATIONS AND WARRANTIES OF AMERICAN JIANYE




American Jianye hereby represents and warrants to STCC and to Merger Sub, as of
the date of this Agreement and as of the Effective Time (except as otherwise
indicated), as follows:




SECTION 3.01

ORGANIZATION, STANDING AND POWER




American Jianye is a privately held corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware, and has
full corporate power and authority to conduct its business as presently
conducted by it and to enter into and perform this Agreement and to carry out
the transactions contemplated by this Agreement.  American Jianye is duly
qualified to do business as a foreign corporation in each state in which the
nature of the business conducted by it or the character or location of the
properties and assets owned or leased by it make such qualification necessary.  




SECTION 3.02

CAPITALIZATION




There are 100,000,000 shares of American Jianye capital stock authorized,
consisting of 100,000,000 shares of common stock with $.00001 par value (the
“American Jianye Common Shares”).  As of the date of this Agreement, there were
10,000 issued and outstanding American Jianye Common Shares.  No American Jianye
Common Shares have been reserved for issuance to any Person, and there are no
outstanding rights, warrants, options or agreements for the purchase of American
Jianye Common Shares.   No Person is entitled to any rights with respect to the
conversion, exchange or delivery of the American Jianye Common Shares.  The
American Jianye Common Shares have been issued in compliance with Applicable
Law.




SECTION 3.03

AUTHORITY FOR AGREEMENT   




The execution, delivery and performance of this Agreement by American Jianye has
been duly authorized by all necessary corporate action, and this Agreement
constitutes the valid and binding obligation of American Jianye, enforceable
against American Jianye in accordance with its terms, except as enforceability
may be affected by bankruptcy, insolvency or other laws of general application
affecting the enforcement of creditors' rights.  The execution and consummation
of the transactions contemplated by this Agreement and compliance with its
provisions by American Jianye will not violate any provision of Applicable Law
and will not conflict with or result in any breach of any of the terms,
conditions, or provisions of, or constitute a default under, American Jianye’s
Certificate of Incorporation or Bylaws, in each case as amended, or, to the
Knowledge of American Jianye, in any material respect, any indenture, lease,
loan agreement or other agreement instrument to which American Jianye is a party
or by which it or any of its properties are bound, or any decree, judgment,
order, statute, rule or regulation applicable to American Jianye.








SECTION 3.04

GOVERNMENTAL OR THIRD PARTY CONSENT




No consent, waiver, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other federal, state, county, local or other foreign governmental authority,
instrumentality, agency or commission or any third party, including a party to
any agreement with American Jianye, is required by or with respect to American
Jianye in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby, except for such consents,
waivers, approvals, orders, authorizations, registrations, declarations and
filings as may be required under (i) applicable securities laws, or (ii) the
DGCL.




SECTION 3.05

BUSINESS OPERATIONS AND LIABILITIES - AMERICAN JIANYE.




American Jianye has conducted no business operations other than the acquisition
of ownership of the capital stock of Zhao Dong Jianye.  American Jianye has no
liabilities other than liabilities incurred in the ordinary course that will not
exceed $10,000 on the Closing Date.




SECTION 3.06.

ORGANIZATION AND STANDING – ZHAO DONG JIANYE.  




Zhao Dong Jianye is a corporation duly organized, validly existing and in good
standing under the laws of the People’s Republic of China.    Zhao Dong Jianye
has full power and authority to carry on its business as now conducted and to
own and operate its assets, properties and business.  




SECTION 3.07

OWNERSHIP OF ZHAO DONG JIANYE SHARES.  




American Jianye is the owner of one hundred percent (100%) the registered
capital stock of Zhao Dong Jianye, free and clear of all Liens, encumbrances,
and restrictions whatsoever.   No Person has any right to acquire capital stock
of Zhao Dong Jianye, whether by tender of consideration or otherwise.  




SECTION 3.08.

CORPORATE RECORDS.  




All of the books and records of each of American Jianye and Zhao Dong Jianye
including, without limitation, its books of account, corporate records, minute
book, stock certificate books and other records are up-to-date, complete and
reflect accurately and fairly the conduct of its business in all material
respects since its date of incorporation.  All reports, returns and statements
currently required to be filed by either American Jianye or Zhao Dong Jianye
with any government agency with respect to the business and operations of
American Jianye or Zhao Dong Jianye have been filed or valid extensions have
been obtained in accordance with normal procedures and all governmental
reporting requirements have been complied with.




SECTION 3.09

FINANCIAL STATEMENTS – ZHAO DONG JIANYE




The financial statements of Zhao Dong Jianye for the years ended June 30, 2007
and 2006 that will be delivered to STCC prior to the Closing will have been
prepared in accordance with accounting principles generally accepted in the
United States and will fairly present the financial condition of Zhao Dong
Jianye at the date presented and the results of operations of Zhao Dong Jianye
for those two years.  




SECTION 3.10

TAXES.  




Each of American Jianye and Zhao Dong Jianye has filed all Tax Returns that it
is required to file with all governmental agencies, wherever situate, and has
paid or accrued for payment all Taxes as shown on such returns except for Taxes
being contested in good faith.  There is no material claim for Taxes that is a
Lien against the property of American Jianye or Zhao Dong Jianye other than
Liens for Taxes not yet due





and payable.  All Taxes due and owing by either American Jianye or Zhao Dong
Jianye have been paid.  Neither American Jianye nor Zhao Dong Jianye is the
beneficiary of any extension of time within which to file any tax return.

 

SECTION 3.11

PENDING ACTIONS.  




There are no material legal actions, lawsuits, proceedings or investigations,
either administrative or judicial, pending or threatened, against or affecting
American Jianye, Zhao Dong Jianye, or against Zhao Dong Jianye’s Officers or
Directors that arose out of their operation of Zhao Dong Jianye.  Neither
American Jianye, Zhao Dong Jianye, nor any of Zhao Dong Jianye’s Officers or
Directors is subject to any order, writ, judgment, injunction, decree,
determination or award of any court, arbitrator or administrative, governmental
or regulatory authority or body which would be likely to have a material adverse
effect on the business of Zhao Dong Jianye or American Jianye.




SECTION 3.12

INTELLECTUAL PROPERTY AND INTANGIBLE ASSETS.  




To the Knowledge of American Jianye, Zhao Dong Jianye has full legal right,
title and interest in and to all of the intellectual property utilized in the
operation of its business.  Zhao Dong Jianye has not received any written notice
that the rights of any other person are violated by the use by Zhao Dong Jianye
of the intellectual property.  None of the intellectual property has ever been
declared invalid or unenforceable, or is the subject of any pending or, to the
Knowledge of American Jianye, threatened action for opposition, cancellation,
declaration, infringement, or invalidity, unenforceability or misappropriation
or like claim, action or proceeding.




SECTION 3.13.

COMPLIANCE WITH LAWS.  




Zhao Dong Jianye's operations have been conducted in all material respects in
accordance with all applicable statutes, laws, rules and regulations.  Zhao Dong
Jianye is not in violation of any law, ordinance or regulation of the People’s
Republic of China or of any other jurisdiction.  Zhao Dong Jianye holds all the
environmental, health and safety and other permits, licenses, authorizations,
certificates and approvals of governmental authorities (collectively, "Permits")
necessary or proper for the current use, occupancy or operation of its business,
and all of the Permits are now in full force and effect.  




SECTION 3.14

FINDERS’ FEES




Neither American Jianye nor Zhao Dong Jianye has incurred, nor will it incur,
directly or indirectly, any liability for brokers’ or finders’ fees or agents’
commissions or investment bankers’ fees or any similar charges in connection
with this Agreement or any transaction contemplated hereby.







ARTICLE IV

CERTAIN COVENANTS AND AGREEMENTS




SECTION 4.01

COVENANTS OF AMERICAN JIANYE




American Jianye covenants and agrees that, during the period from the date of
this Agreement until the Closing Date,  other than as contemplated by this
Agreement or for the purposes of effecting the Closing pursuant to this
Agreement, American Jianye shall conduct and shall cause Zhao Dong Jianye to
conduct its business as presently operated and solely in the ordinary course,
and consistent with such operation, and, in connection therewith, without the
written consent of STCC, neither American Jianye nor the Zhao Dong Jianye shall:








(a)

amend its Certificate of Incorporation or Bylaws;




(b)

pay or agree to pay to any employee, officer or director compensation that is in
excess of the current compensation level of such employee, officer or director
other than salary increases or payments made in the ordinary course of business
or as otherwise provided in any contracts or agreements with any such employees;




(c)

merge or consolidate with any other entity or acquire or agree to acquire any
other entity;




(d)

sell, transfer, or otherwise dispose of any material assets required for the
operations of American Jianye’s or Zhao Dong Jianye’s business, except in the
ordinary course of business consistent with past practices;




(e)

declare or pay any dividends on or make any distribution of any kind with
respect to the American Jianye Shares (provided that the Zhao Dong Jianye may
pay dividends or distributions of any kind to American Jianye; and




(f)

use commercially reasonable efforts to comply with and not be in default or
violation under any known law, regulation, decree or order applicable to
American Jianye’s or Zhao Dong Jianye’s business, operations or assets where
such violation would have a Material Adverse Effect on American Jianye or Zhao
Dong Jianye.




SECTION 4.02

COVENANTS OF STCC




STCC covenants and agrees that, during the period from the date of this
Agreement until the Closing Date, STCC shall, other than as contemplated by this
Agreement or for the purposes of effecting the Closing pursuant to this
Agreement, conduct its business as presently operated and solely in the ordinary
course, and consistent with such operation, and, in connection therewith,
without the written consent of American Jianye shall not:




(a)

amend its Articles of Incorporation or Bylaws;




(b)

pay or agree to pay to any employee, officer or director compensation of any
kind or amount;  




(c)

merge or consolidate with any other entity or acquire or agree to acquire any
other entity;




(d)

create, incur, assume, or guarantee any material indebtedness for money borrowed
except in the ordinary course of business, or create or suffer to exist any
mortgage, Lien or other encumbrance on any of  its material assets;




(e)

make any material capital expenditure or series of capital expenditures except
in the ordinary course of business;




(f)

declare or pay any dividends on or make any distribution of any kind with
respect to  STCC;




(g)

issue any additional shares of STCC capital stock or take any action affecting
the capitalization of STCC or the STCC Common or Preferred Shares; and

 





(h)

grant any severance or termination pay to any director, officer or any other
employees of STCC.




SECTION 4.03

COVENANTS OF THE PARTIES




(a)

Tax-free Reorganization.  The Parties intend that the Merger qualify as a
Tax-free “reorganization” under Sections 368(a) of the Code, as amended, and the
Parties will take the position for all purposes that the Merger shall qualify as
a reorganization under such Section.  In addition, the Parties covenant and
agree that they will not engage in any action, or fail to take any action, which
action or failure to take action would reasonably be expected to cause the
Merger to fail to qualify as a Tax-free “reorganization” under Section 368(a) of
the Code, whether or not otherwise permitted by the provisions of this
Agreement;




(b)

Announcement.  Neither American Jianye, on the one hand, nor STCC on the other
hand, shall issue any press release or otherwise make any public statement with
respect to this Agreement or the transactions contemplated hereby without the
prior consent of the other Party (which consent shall not be unreasonably
withheld), except as may be required by applicable law or securities regulation.
 Upon execution of this Agreement, STCC shall issue a press release, which shall
be approved by American Jianye, and file a Current Report on Form 8-K reporting
the execution of the Agreement.




(c)

Notification of Certain Matters.  American Jianye shall give prompt written
notice to STCC, and STCC shall give prompt written notice to American Jianye,
of:




(i)

The occurrence or nonoccurrence of any event the occurrence or nonoccurrence of
which would be reasonably likely to cause any representation or warranty
contained in this Agreement to be untrue or inaccurate in any material respect
at or prior to the Effective Time; and




(ii)

Any material failure of American Jianye on the one hand, or STCC, on the other
hand, to comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied by it hereunder.




(d)

Reasonable Best Efforts.  Before Closing, upon the terms and subject to the
conditions of this Agreement, the Parties agree to use their respective
reasonable best efforts to take, or cause to be taken, all actions, and to do,
or cause to be done, all things necessary, proper or advisable (subject to
applicable laws) to consummate and make effective the Merger and other
transactions contemplated by this Agreement as promptly as practicable
including, but not limited to:




(i)

The preparation and filing of all forms, registrations and notices required to
be filed to consummate the Merger, including without limitation, any approvals,
consents, orders, exemptions or waivers by any third party or governmental
entity; and




(ii)

The satisfaction of the Party's conditions precedent to Closing.




(e)

Access to Information




(i)

Inspection by American Jianye.  STCC will make available for inspection by
American Jianye, during normal business hours and in a manner so as not to
interfere with normal business operations, all of STCC’s records (including tax
records), books of account, premises, contracts and all other documents in
STCC’s possession or control that are reasonably requested by American Jianye to
inspect and examine the business and affairs of STCC.  STCC will cause its
managerial employees and regular independent accountants to be available upon
reasonable advance notice to answer





questions of American Jianye concerning the business and affairs of STCC.
 American Jianye will treat and hold as confidential any information it receives
from STCC in the course of the reviews contemplated by this Section 4.03(e).  No
examination by American Jianye will, however, constitute a waiver or
relinquishment by American Jianye of its rights to rely on STCC’s covenants,
representations and warranties made herein or pursuant hereto.




(ii)

Inspection by STCC.  American Jianye will, if requested, make available for
inspection by STCC, during normal business hours and in a manner so as not to
interfere with normal business operations, all of American Jianye’s and Zhao
Dong Jianye’s records (including tax records), books of account, premises,
contracts and all other documents in American Jianye’s possession or control
that are reasonably requested by STCC to inspect and examine the business and
affairs of American Jianye or Zhao Dong Jianye.  American Jianye will cause its
managerial employees and regular independent accountants to be available upon
reasonable advance notice to answer questions of STCC concerning the business
and affairs of American Jianye and Zhao Dong Jianye.  STCC will treat and hold
as confidential any information it receives from American Jianye in the course
of the reviews contemplated by this Section 4.03(e).  No examination by STCC
will, however, constitute a waiver or relinquishment by STCC of its rights to
rely on American Jianye’s covenants, representations and warranties made herein
or pursuant hereto.







ARTICLE V

CONDITIONS PRECEDENT




SECTION 5.01  

CONDITIONS PRECEDENT TO THE PARTIES' OBLIGATIONS




The obligations of the Parties as provided herein shall be subject to each of
the following conditions precedent, unless waived in writing by both STCC and
American Jianye:




(a)

Consents, Approvals.  The Parties shall have obtained all necessary consents and
approvals of their respective boards of directors, and all consents, approvals
and authorizations required under their respective charter documents, and all
material consents, including any material consents and waivers by the Parties’
respective lenders and other third-parties, if necessary, to the consummation of
the transactions contemplated by this Agreement.




(b)

Shareholder Approval.  This Agreement and the transactions contemplated hereby
shall have been approved by the shareholders of American Jianye in accordance
with the applicable provisions of the DGCL and its bylaws.




(c)

Absence of Certain Litigation.  No action or proceeding shall be threatened or
pending before any governmental entity or authority which, in the reasonable
opinion of counsel for the Parties, is likely to result in a restraint,
prohibition or the obtaining of damages or other relief in connection with this
Agreement or the consummation of the transactions contemplated hereby.




SECTION 5.02

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF STCC




The obligations of STCC on the Closing Date as provided herein shall be subject
to the satisfaction, on or prior to the Closing Date, of the following
conditions precedent, unless waived in writing by STCC:








(a)

Consents and Approvals.  American Jianye shall have obtained all material
consents, including any material consents and waivers by American Jianye’s
lenders and other third parties, if necessary, to the consummation of the
transactions contemplated by this Agreement.




(b)

Representations and Warranties.  The representations and warranties by American
Jianye in Article III herein shall be true and accurate in all material respects
on and as of the Closing Date with the same force and effect as though such
representations and warranties had been made at and as of the Closing Date,
except to the extent that any changes therein are specifically contemplated by
this Agreement.




(c)

Performance.  American Jianye shall have performed and complied in all material
respects with all agreements to be performed or complied with by it pursuant to
this Agreement at or prior to the Closing.




(d)

Proceedings and Documents.  All corporate, company and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory in substance and form to STCC and its counsel, and STCC and its
counsel shall have received all such counterpart originals (or certified or
other copies) of such documents as they may reasonably request.




(e)

Certificate of Good Standing.  American Jianye shall have delivered to STCC a
certificate as to the good standing of American Jianye certified by the
Secretary of State of the State of Delaware on or within five (5) business days
prior to the Closing Date.




(f)

Material Changes.  Except as contemplated by this Agreement, since the date
hereof, neither American Jianye nor the Zhao Dong Jianye shall have suffered a
Material Adverse Effect, and, without limiting the generality of the foregoing,
there shall be no pending litigation to which American Jianye or the Zhao Dong
Jianye is a party which is reasonably likely to have a Material Adverse Effect
on American Jianye or the Zhao Dong Jianye.




(g)

Due Diligence.  STCC shall have completed to its own satisfaction due diligence
in relation to American Jianye.




(h)

SEC Filing.  No less than one week prior to the Closing, American Jianye shall
have delivered to STCC the financial statements, report of American Jianye’s
independent registered public accountant, and other information required for
inclusion in the Current Report that STCC will file with the SEC within four
business days after the Closing.




SECTION 5.03

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF AMERICAN JIANYE




The obligations of American Jianye on the Closing Date as provided herein shall
be subject to the satisfaction, on or prior to the Closing Date, of the
following conditions precedent, unless waived in writing by American Jianye:




(a)

Consents and Approvals.  STCC and the Merger Sub shall have obtained all
material consents, including any material consents and waivers of its respective
lenders and other third parties, if necessary, to the consummation of the
transactions contemplated by this Agreement.




(b)

Representations and Warranties.  The representations and warranties by STCC and
Merger Sub in Article II herein shall be true and accurate in all material
respects on and as of the Closing





Date with the same force and effect as though such representations and
warranties had been made at and as of the Closing Date, except to the extent
that any changes therein are specifically contemplated by this Agreement.




(c)

Performance.  Each of STCC and Merger Sub shall have performed and complied in
all material respects with all agreements to be performed or complied with by it
pursuant to this Agreement prior to or at the Closing.




(d)

Proceedings and Documents.  All corporate, company and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory in substance and form to American Jianye and its counsel, and
American Jianye and its counsel shall have received all such counterpart
originals (or certified or other copies) of such documents as they may
reasonably request.




(e)

Certificates of Good Standing.  STCC shall have delivered to American Jianye a
certificate as to its and the Merger Sub’s good standing in the State of
Delaware, in each case certified by the Secretary of State not more than five
(5) business days prior to the Closing Date.




(f)

Material Changes.  Except as contemplated by this Agreement, since the date
hereof, neither STCC nor the Merger Sub shall have suffered a Material Adverse
Effect and, without limiting the generality of the foregoing, there shall be no
pending litigation to which STCC or the Merger Sub is a party which is
reasonably likely to have a Material Adverse Effect on STCC or the Merger Sub.




(g)

Due Diligence.

American Jianye shall have completed to its own satisfaction due diligence in
relation to STCC.




(h)

Status of STCC.  As at the Effective Time of the Merger, STCC (i) shall be a
fully compliant reporting public company under the Exchange Act, and shall be
current in all of its reports required to be filed under the Exchange Act, (ii)
shall not have been threatened or subject to delisting from the OTC Bulletin
Board, and (iii) shall have outstanding 4,948,500 STCC Common Shares; and there
shall be no STCC Preferred Shares outstanding nor any options, warrants or
rights to acquire capital stock of STCC whether for additional consideration or
on conversion.




 

ARTICLE VI

TERMINATION




SECTION 6.01

TERMINATION




This Agreement may be terminated and the Merger may be abandoned at any time
prior to the Effective Time by:




(a)

The mutual written consent of the Boards of Directors of STCC and American
Jianye;




(b)

Either STCC, on the one hand, or American Jianye, on the other hand, if any
governmental entity or court of competent jurisdiction shall have issued an
order, decree or ruling or taken any other action (which order, decree, ruling
or other action the Parties shall use their commercially reasonable best efforts
to lift), which restrains, enjoins or otherwise prohibits the Merger or the
issuance of the Merger Shares as contemplated herein and such order, decree,
ruling or other action shall have become final and non-appealable;

 





(c)

STCC, if American Jianye shall have breached in any material respect any of its
 representations, warranties, covenants or other agreements contained in this
Agreement, and the breach cannot be or has not been cured within thirty (30)
calendar days after the giving of written notice by STCC to American Jianye, or
by STCC, if it is not satisfied with the results of its due diligence
investigation;




(d)

American Jianye, if STCC shall have breached in any material respect any of its
representations, warranties, covenants or other agreements contained in this
Agreement, and the breach cannot be or has not been cured within thirty (30)
calendar days after the giving of written notice by American Jianye to STCC, or
by American Jianye if it is not satisfied with the results of its due diligence
investigation; or




(e)

Without any action on the part of the Parties if required by Applicable Law or
if the Closing shall not be consummated by November 30, 2007, unless extended by
written agreement of STCC and American Jianye.




SECTION 6.02

EFFECT OF TERMINATION




If this Agreement is terminated as provided in Section 6.01, written notice of
such termination shall be given by the terminating Party to the other Party
specifying the provision of this Agreement pursuant to which such termination is
made, this Agreement shall become null and void and there shall be no liability
on the part of STCC or American Jianye, provided, however, that  (a) the
provisions of Article VII hereof shall survive the termination of this
Agreement; (b)  nothing in this Agreement shall relieve any Party from any
liability or obligation with respect to any willful breach of this Agreement;
and (c) termination shall not affect accrued rights or liabilities of any party
at the time of such termination.







ARTICLE VII

CONFIDENTIALITY


SECTION 7.01

CONFIDENTIALITY




STCC, on the one hand, and American Jianye, on the other hand, will keep
confidential all information and documents obtained from the other, including
but not limited to any information or documents provided pursuant to Section
4.03(e) hereof (except for any information disclosed to the public pursuant to a
press release authorized by the Parties); and in the event the Closing does not
occur or this Agreement is terminated for any reason, will promptly return such
documents and all copies of such documents and all notes and other evidence
thereof, including material stored on a computer, and will not use such
information for its own advantage, except to the extent that (i) the information
must be disclosed by law, (ii) the information becomes publicly available by
reason other than disclosure by the Party subject to the confidentiality
obligation, (iii) the information is independently developed without use of or
reference to the other Party’s confidential information, (iv) the information is
obtained from another source not obligated to keep such information
confidential, or (v) the information is already publicly known or known to the
receiving Party when disclosed as demonstrated by written documentation in the
possession of such Party at such time.























ARTICLE VIII

INDEMNIFICATION




SECTION 8.01

INDEMNIFICATION BY STCC




STCC agrees to indemnify, defend and hold harmless each of American Jianye, any
subsidiary or affiliate thereof and each person who is now, or has been at any
time prior to the date hereof or who becomes prior to the Closing, a
shareholder, officer, director or partner of American Jianye, any subsidiary or
affiliate thereof or an employee of American Jianye, any subsidiary or affiliate
thereof and their respective heirs, legal representatives, successors and
assigns (the “American Jianye Indemnified Parties”) against all losses, claims,
damages, costs, expenses (including reasonable attorneys’ fees), liabilities or
judgments or amounts that are paid in settlement of or in connection with any
threatened or actual third party claim, action, suit, proceeding or
investigation based in whole or in part on or arising in whole or in part out of
(i) any material breach of this Agreement by STCC, or any subsidiary or
affiliate thereof, including but not limited to failure of any representation or
warranty to be true and correct at or before the Closing,  or (ii) any willful
or grossly negligent act, omission or conduct of any officer, director or agent
of STCC or any subsidiary or affiliate thereof prior to the Closing, whether
asserted or claimed prior to, at or after, the Closing.  Any American Jianye
Indemnified Party wishing to claim indemnification under this Section 8.01, upon
learning of any such claim, action, suit, proceeding or investigation, shall
notify STCC in writing, but the failure to so notify shall not relieve STCC from
any liability that it may have under this Section 8.01, except to the extent
that such failure would materially prejudice STCC.




SECTION 8.02

INDEMNIFICATION BY AMERICAN JIANYE




American Jianye shall indemnify, defend and hold harmless each of STCC, any
subsidiary or affiliate thereof and each person who is now, or has been at any
time prior to the date hereof or who becomes prior to the Closing, a
shareholder, officer, director or partner of STCC, any subsidiary or affiliate
thereof or an employee of STCC, any subsidiary or affiliate thereof and their
respective heirs, legal representatives, successors and assigns (the “STCC
Indemnified Parties”) against all losses, claims, damages, costs, expenses
(including reasonable attorneys’ fees), liabilities or judgments or amounts that
are paid in settlement of or in connection with any threatened or actual third
party claim, action, suit, proceeding or investigation based in whole or in part
on or arising in whole or in part out of (i) any material breach of this
Agreement by American Jianye or any subsidiary or affiliate thereof, including
but not limited to failure of any representation or warranty to be true and
correct at or before the Closing, or (ii) any willful or negligent act, omission
or conduct of any officer, director or agent of American Jianye or any
subsidiary or affiliate thereof prior to the Closing, whether asserted or
claimed prior to, at or after, the Closing.  Any STCC Indemnified Party wishing
to claim indemnification under this Section 8.02, upon learning of any such
claim, action, suit, proceeding or investigation, shall notify American Jianye
in writing, but the failure to so notify shall not relieve American Jianye from
any liability that it may have under this Section 8.02, except to the extent
that such failure would materially prejudice American Jianye.




SECTION 8.03

INDEMNIFICATION OF EXCHANGE AGENT




STCC, American Jianye, and Merger Sub (for the purposes of this Section 8.03,
the “Indemnitors”) agree to indemnify the Exchange Agent and his employees and
agents (collectively, the “Indemnitees”) against, and hold them harmless of and
from, any and all loss, liability, cost, damage and expense, including without
limitation, reasonable counsel fees, which the Indemnitees, or any of them, may
suffer or incur by reason of any action, claim or proceeding brought against the
Indemnitees, or any one of them, arising out of or relating in any way to the
Exchange Agent’s service in such capacity, unless





such action, claim or proceeding is the result of the willful misconduct or
gross negligence of any of the Indemnitees.




ARTICLE IX

MISCELLANEOUS




SECTION 9.01

EXPENSES




Except as contemplated by this Agreement, all costs and expenses incurred in
connection with this Agreement and the consummation of the transactions
contemplated by this Agreement shall be paid by the Party incurring such
expenses.    




SECTION 9.02

APPLICABLE LAW




This Agreement shall be governed by the laws of the State of Delaware, without
giving effect to the principles of conflicts of laws thereof, as applied to
agreements entered into and to be performed in such state.




SECTION 9.03

NOTICES




All notices and other communications under this Agreement shall be in writing
and shall be deemed to have been duly given or made as follows:




(a)

If sent by reputable overnight air courier (such as Federal Express), 2 business
days after being sent;




(b)

If sent by facsimile transmission, with a copy mailed on the same day in the
manner provided in clause (a) above, when transmitted and receipt is confirmed
by the fax machine; or




(c)

If otherwise actually personally delivered, when delivered.




All notices and other communications under this Agreement shall be sent or
delivered as follows:




If to American Jianye, to:




Huakang Zhou

American Jianye Ethanol Company, Inc.

18 Kimberly Court

East Hanover, NJ  07936




Telephone:  973-462-8777

Facsimile:   973-966-8870




If to STCC, to:  




Jianye Wang

Standard Commerce, Inc.

c/o American Union Securities, Inc.

100 Wall Street – 15th Floor

New York, NY 10005








Telephone:  212-232-0120

Facsimile:  212-785-5867




with a copy to (which shall not constitute notice):




Robert Brantl, Esq.

52 Mulligan Lane

Irvington, NY 10533

Telephone:  914-693-3026

Facsimile:   914-693-1807




Each Party may change its address by written notice in accordance with this
Section.




SECTION 9.04

 ENTIRE AGREEMENT




This Agreement (including the documents and instruments referred to in this
Agreement) contains the entire understanding of the Parties with respect to the
subject matter contained in this Agreement, and supersedes and cancels all prior
agreements, negotiations, correspondence, undertakings and communications of the
Parties, oral or written, respecting such subject matter.




SECTION 9.05

ASSIGNMENT




Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned by any of the Parties (whether by operation of
law or otherwise) without the prior written consent of the other Parties;
provided that in no event may the right to indemnification provided by Article
VIII hereto be assigned by any of the Parties, with or without consent, except
by operation of law.  Subject to the immediately foregoing sentence of this
Section 9.05, this Agreement will be binding upon, inure to the benefit of and
be enforceable by, the Parties and their respective successors, assigns, heirs
and representatives.




SECTION 9.06

COUNTERPARTS




This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which shall be considered one and the
same agreement.




SECTION 9.07  

NO THIRD PARTY BENEFICIARIES




Except as expressly provided by this Agreement, nothing herein is intended to
confer upon any person or entity not a Party to this Agreement any rights or
remedies under or by reason of this Agreement.




SECTION 9.08  

RULES OF CONSTRUCTION




The Parties agree that they have been represented by counsel during the
negotiation and execution of this Agreement and, therefore, waive the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.














IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.




STANDARD COMMERCE, INC.







By:

/s/ Jianye Wang

Name:

Jianye Wang

Title:

Chief Executive Officer







AMERICAN JIANYE ACQUISITION CORP.







By:

/s/ Jianye Wang

Name:

Jianye Wang

Title:

Chief Executive Officer







AMERICAN JIANYE ETHANOL COMPANY, INC.

 




By:

/s/ Huakang Zhou___________________

Name:

Huakang Zhou

Title:

President  












